Let me start by 
offering you, Mr. President, my congratulations and best wishes. With your 
election an outstanding representative of the new democracies in Eastern 
Europe has been chosen to preside over this Assembly. I should also like to 
convey our appreciation to your predecessor. Ambassador Shihabi of Saudi 
Arabia. 
I wish to pay special tribute to the Secretary-General. His report 
entitled "An Agenda for Peace" contains timely suggestions for a world in 
which the very nature of conflicts has changed and which therefore has 
outgrown the traditional means of conflict management. Austria supports the 
Secretary-General in his quest to develop better instruments for the United 
Nations to discharge its ever-growing world-wide responsibilities to prevent 
and resolve conflicts. 
Many of the Secretary-General's proposals reflect the need for more 
efficient conflict prevention. In the case of the former Yugoslavia we have 
seen the devastating effects of doing too little too late. Let me recall 
Austria's proposal last year to dispatch peace-keeping forces to Bosnia and 

Herzegovina when there was still a peace to keep. Always, be it in Somalia, 
the Balkans or elsewhere, time-lags between the appearance of the first signs 
of a crisis and resolute decisions for preventive action prove to be costly 
in human lives, in destruction of property and in the loss of credibility of 
the international community. 

Peace-keeping operations must go beyond the mere observation of a 
cease-fire. In order to meet today's challenges, peace-keeping has to play a 
major role in conflict-prevention. Therefore, we support the 
Secretary-General's proposal envisaging the deployment of observers at the 
request of only one party to a conflict. 
Preventive diplomacy, peace-keeping operations, peace-making and 
peace-building will increasingly be among the main tasks of this 
Organization. Inter-ethnic strife will, unfortunately, continue to be the 
source of many conflicts in the future. We must all combine our efforts to 
improve the Secretariat's capacity to deal effectively with these challenges. 
The demands on the United Nations for peace-keeping and peace-building 
are increasing in numbers of operations and personnel, as well as in the scope 
of their mandates. We share the Secretary-General's concern about the need 
for Member States to make the necessary resources available. 
Austria, one of the largest troop-contributors over the years, is willing 
to increase its contribution, both for traditional tasks, in the form of 
providing military personnel, and for new tasks, in the form of assisting 
difficult transition processes, through the dispatch of civilian police, 
administrators and monitors of democracy. We have initiated a programme of 
meetings and seminars on inter-ethnic peace-keeping and training for 
peace-keeping, peace-making and conflict-prevention. Austria is now 
organizing a seminar on assisting and monitoring elections, with the aim of 
training officials for participation in future such United Nations missions. 
 
At a time of excessive demands on limited United Nations resources and of 
the increasing political importance of regional arrangements, the 
Secretary-General's innovative approach of intensifying cooperation and 
coordination with regional organizations should be wholeheartedly pursued. 
Strengthening the bonds between the United Nations Secretariat and the 
relevant regional bodies calls for continuous contact and communication. 
In Europe the Conference on Security and Cooperation in Europe (CSCE) 
recently constituted itself a "regional arrangement" for matters of collective 
security, in conformity with the Charter. Its Vienna-based Conflict 
Prevention Centre will play an important role in future CSCE peace-keeping 
operations. The negotiations in Vienna within the framework of the CSCE Forum 
for Security Cooperation are particularly important for the development of 
confidence and for security-building and disarmament. In view of the 
proximity of the CSCE Secretariat in Prague and the Office for Democratic 
Institutions and Human Rights in Warsaw, both the United Nations and the CSCE 
would greatly benefit from the creation in Vienna of a mechanism for liaison 
between the European regional arrangements and the United Nations 
Secretariat. Such an institution, a foundation of peace-keeping operations, 
could make the combined efforts of all organizations more effective. 
At a time of limited resources it seems necessary for the Organization to 
make full use of all the facilities at its disposal world wide. 
Decentralization of the Secretariat must be seen as an asset for the 
Organization. 
No conflict illustrates more dramatically the utmost urgency of the need 
for implementation of the Secretary-General's proposals with regard to the 
continuing aggression against the Republic of Bosnia and Herzegovina, a State 

Member of our Organization. The most fundamental principles on which the 
Charter is based are challenged: collective security, the non-use of force 
against territorial integrity and political independence, inviolability of 
borders, the rule of law, democracy, fundamental freedoms and human rights 
especially minority rights. 
In this regard, Bosnia and Herzegovina is a test case. If today 
aggression and "ethnic cleansing" are permitted there, tomorrow they may work 
in Sandzak, Kosovo, Vojvodina and Macedonia, and even in other parts of the 
world. The consequences would be unimaginable. 
Certainly, the international community has reacted to this aggression, to 
the atrocities and to the needs of the victims. Both the CSCE and the 
Security Council have clearly stated in various declarations and resolutions 
the responsibility of the Serbian Government for these acts and have demanded 
that they be brought to an immediate end. Cease-fires have been brokered, 
crucial humanitarian assistance has been organized, sanctions have been 
imposed and a political framework for a resolution of the conflict has been 
created. 
We owe a special tribute to all those courageous men who participate at 
enormous personal risk in the peace-keeping operations. We deeply regret the 
loss of human lives that has already occurred. It goes without saying that 
attacks against peace-keeping forces warrant our utmost condemnation, whether 
or not we know who might be responsible for such atrocious acts. 
During the last year many forums and organizations have adopted important 
declarations and resolutions dealing with this crisis. The London Conference 
produced a comprehensive plan of action, which could serve as a basis for a 
settlement. But have these plans and resolutions been implemented? What is 

needed is pressure, serious pressure, to make the aggressor desist from his 
acts in flagrant violation of international law in particular, humanitarian 
law and the Convention on the Prevention and Punishment of the Crime of 
Genocide. We must effectively rule out any possibility of not complying with 
the political commitments undertaken in London. This holds true for all the 
parties involved. The longer the conflict lasts, the greater the danger of 
violation of the most basic standards of human rights. 

In the context of this and other conflicts we should heed the 
Secretary-General, who on a general basis commends Article 42 of the Charter 
to the attention of all States; he says that under this Article 
"... the Security Council has the authority to take military action to 
maintain or restore international peace and security." (A/47/277. 
para. 43) 
Certainly, all peaceful means have to be employed to solve a conflict, 
but if they prove to be of no avail, and in the case of clear, gross 
violations of fundamental principles of the Charter, full application of all 
the Charter's provisions must be envisaged. That is the core and essence of a 
functioning system of collective security. 
The disappearance of the East-West confrontation that paralyses our 
Organization for so long gives us the chance to resurrect this system of 
collective security as envisaged by the founding fathers of the Organization. 
For the sake of mankind in the North and in the South, in the East and in the 
West of our globe we must not miss this chance. 
The objective fact of the dissolution of the former Yugoslavia has been 
established in the convincing legal opinion handed down by the arbitration 
commission, chaired by President Robert Badinter. Consequently, Austria, 
along with many other countries, favours termination of the membership of 
"Yugoslavia" in all international organizations. We welcome the admission of 
Slovenia, Croatia, and Bosnia and Herzegovina to the United Nations. 
Ultimately all the successor States, including Serbia and Montenegro, have the 
right to be admitted as Members, provided that they comply with the 
established obligations of the Charter. Once the criteria established for the 

successor States of the former Yugoslavia by the Charter of Paris and by the 
peace conference have been met, the conditions will be in place for the 
admission of that State to the United Nations. We will continue to judge the 
real willingness of the authorities in Belgrade and other Serbian forces to 
honour their commitments and international obligations not by their words but 
by their actions. 
The international community will have to act most vigorously to oppose 
effectively the intolerable practice of "ethnic cleansing". I welcome the 
decisions of the Security Council, which has taken steps towards the 
establishment of security zones in Bosnia and Herzegovina to contain the mass 
expulsions, to facilitate the delivery of humanitarian assistance and to 
secure the functioning of the legitimate Government. We must continue to work 
in this direction. The establishment of a no-fly zone over Bosnia and 
Herzegovina, as proposed by France, would supplement that measure and end the 
air attacks by the Serbian air force. 
The horrible effects of "ethnic cleansing" will have to be reversed. The 
aggressor cannot be allowed to enjoy the fruits of his aggression. The 
international community will have to do more than care for refugees and 
displaced persons: our goal must be to create conditions which would allow 
those who were expelled or displaced to return to their homes and to regain 
their belongings or be compensated for property destroyed. 
Mr. Tadeusz Mazowiecki, a hero of the liberation of Central and Eastern 
Europe, submitted, in his capacity as Special Rapporteur of the Commission on 
Human Rights, a report containing a number of proposals, which should be 
implemented as quickly as possible. I am thinking of the immediate necessity 

to disarm irregular armed forces and civilians, and the expansion of the 
mandate of the United Nations Protection Force (UNPROFOR) to the whole of 
Bosnia and Herzegovina in order to be able to collect information on human 
rights violations and to deal with them. Another of Mr. Mazowiecki's 
important ideas is the creation of an investigative commission to determine 
the fate of the thousands of missing persons. 
At this point, let me express my firm conviction that ordinary people, 
both Serbs and Montenegrins, want prosperity and, first and foremost, peace. 
The abhorrent acts carried out under "ethnic cleansing", the torturing of 
innocent men and women in camps, the shelling of defenceless citizens: all 
these crimes are being ordered and carried out by individuals who cannot claim 
to act in the name of their people. Appropriate machinery must be established 
to enforce Security Council resolution 771 (1992) and to provide for 
- proceedings against all individual perpetrators punishable under international 
law, such as by creating an international penal tribunal for war crimes. 
Earlier this year the international fact-finding commission established 
under Additional Protocol I to the Fourth Geneva Convention on the Protection 
of the Victims of Armed Conflicts became operational. This commission could 
 also assume an important role to ensure the full implementation of the rules 
of international humanitarian law. 
Today the former Yugoslavia is suffering from the horrible ravages of 
 war. In a long-term perspective, economic recovery and concerted economic 
assistance will have to be a part of any peaceful solution for the region. 
Let me add here that Austria, long before the beginning of the process of the 
it disintegration of Yugoslavia, strongly advocated international assistance for 

the economic development of our neighboring country through various European 
organizations in order to promote reform, prosperity and democracy. Then as 
now our actions were motivated by a deep-felt desire to support economic and 
political reform for the sake of the well-being of all peoples living in the 
Balkan region, to which Austria is bound by strong ties of history. That is 
why I feel that I must make an urgent appeal for the mobilization of further 
financial means to bolster the humanitarian assistance necessary for the 
survival of the suffering populations. There can be no doubt that, with good 
will on both sides, questions and tensions arising from the cohabitation of 
different ethnic groups in the same area can be resolved in a process of 
cooperation. 

It is with the greatest satisfaction that I am today in a position to 
inform the General Assembly of the resolution, through political dialogue, of 
the controversy between Austria and Italy concerning the protection of the 
Austrian population in South Tyrol. This dispute originated in the different 
interpretations of the agreement signed by the two countries on 
5 September 1946 in Paris. The issue was then addressed by the General 
Assembly in its resolutions 1497 (XV) and 1661 (XVI), in 1960 and 1961. On 
this basis, Austria and Italy reached agreement on a package of 137 measures 
designed to benefit the population of South Tyrol - measures that Italy 
pledged to enact. At the beginning of this year further legal measures were 
adopted. On 19 June the two countries were able to inform the 
Secretary-General that the dispute which had been pending with the United 
Nations since 1960 had been settled. 
Austria and Italy have thus been able to provide the community of nations 
with a good example of how to resolve an ethnic conflict and how to guarantee 
and protect the rights and identities of minorities. The measures taken do 
indeed promise to provide a safe basis for the cultural, economic and social 
development of the German- and Ladin-speaking groups in South Tyrol, as they 
include sufficient legal safeguards at the national and international levels. 
The resolution of this controversy was greatly facilitated by a positive 
development in the political attitudes of all the parties involved in 
particular, by increased confidence between the State authorities and the 
ethnic groups. Although the protection of ethnic groups is clearly a dynamic 
process, the minority has to be assured that the Italian republic will respect 
its separate identity and will maintain the laws and regulations that have 
been created for the advancement of ethnic groups. Furthermore, the minority 

must be assured that its cultural bonds, based on common ethnic affiliation 
beyond the Italian frontier, will not be impeded in the future. If such 
confidence exists, the State will secure the loyalty of the minority. 
Confidence will also create an atmosphere conducive to better and intensified 
cooperation across the borders. 
Respect for human rights is a crucial requirement for the settlement of 
today's conflicts. The Austrian Government will take pride in hosting the 
World Conference on Human Rights to be convened in Vienna in June 1993. The 
invitation to host such an important event highlights Austria's dedication to 
the promotion and protection of human rights and fundamental freedoms. The 
principles embodied in the Charter of the United Nations and in other 
international human-rights instruments have undeniably become universal 
standards. It is imperative that all members of the international community 
fulfil their voluntarily accepted obligations to promote and respect human 
rights, humanitarian law and democratic values. Human rights, democracy and 
development are inextricably linked and are of the utmost importance in an 
increasingly interdependent world. We shall continue to promote a 
comprehensive concept of human rights based also on different cultural 
traditions and encompassing civil and political, as well as economic and 
social, rights. There must not be a new North-South divide in the 
interpretation and application of human rights. Our unitary world requires 
consensus on this vital issue. In preparing for the Vienna conference, we 
shall strive for such consensus. I can assure the Assembly that the Austrian 
Government will spare no effort to contribute substantially to the preparatory 
process and that it will provide excellent facilities for the Conference. 

The Secretary-General has introduced the concept of an integrated 
approach by the United Nations to political, economic and social issues. 
Adequate economic and social development are prerequisites for international 
peace and security. The current and future status of the world social 
situation, the inclusion of vulnerable and socially disadvantaged groups in 
development, drug-abuse control and crime prevention rank high on the 
international agenda of an increasingly interdependent world. Peace and 
security are closely linked with economic and social development. We must 
take advantage of the end of the cold war to put more emphasis on issues of 
social and economic development. 
As the Secretary-General has said, the convening of a well prepared world 
social summit will remove a key aspect of current threats to global security. 
This summit should concentrate on three concrete issues: poverty, 
unemployment and social disintegration. The Austrian Government supports such 
a social summit. Good governance as a result of sound economic management and 
comprehensive social and environmental policies, as well as respect for human 
rights and democratic values, should be the basic objective of political 
leadership. 
While the United Nations Conference on Environment and Development did 
not fully succeed in producing a comprehensive Earth charter or a clear 
commitment to protection of the world's forests, the agreements reached at Rio 
do represent a positive achievement. We must all share responsibility for 
care of our planet, and the developed countries must take the lead. This 
realization should give rise to a new quality in North-South relations. 

At Rio it became apparent that, in the long term, environmental 
protection and economic prosperity cannot be achieved at each other's 
expense. Ecology and the economy are not intrinsic foes; for the sake of our 
common well-being, and for the sake of future generations, they need to become 
very close allies. After Rio it is impossible to speak of protection of the 
environment without also addressing the development challenge. Nor is it 
possible to focus on development without taking into account the ecological 
dimension. 
Regarding the issue of international conflicts in the environmental 
sphere, I am very pleased to note that the Austrian proposal for the 
establishment of Green Helmets, submitted during the forty-fourth session of 
the General Assembly, has been favourably received. That Austrian initiative 
is reflected by the machinery provided for in the main Rio documents for 
preventing and settling such disputes. 
Rio demonstrated that the global problems of mankind cannot be solved by 
governments alone. Hence Austria welcomes the mobilization and the manifold 
contributions of the non-governmental organizations and the media. This level 
of involvement of groups and individuals must continue. 
The end of the East-West conflict and the growing awareness of the 
interdependence between North and South are leading to a new era for mankind. 
Regional cooperation offers new dimensions. There is a keen desire for 
preventive diplomacy. The resolution of ethnic conflicts is one of the 
greatest challenges of our time. Awareness of the interrelationship between 
development, environmental protection and the guaranteeing of human rights in 
the broadest sense of the term are on the increase. Let us work together to 
take advantage of all these opportunities. 
